Case 1:19-cr-00083-WJM Document 1 Filed 02/21/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                        19-cr-00083-WJM
Criminal Case No.

UNITED STATES OF AMERICA,

           Plaintiff,
v.

1.     FUDONG WU and
2.     HANLI YANG,

           Defendants.


                                INDICTMENT
______________________________________________________________________________

The Grand Jury Charges:

                                          COUNT ONE

       On or about October 10, 2018, within the State and District of Colorado and elsewhere, the

defendants, FUDONG WU, HANLI YANG, and others both known and unknown to the Grand

Jury, did knowingly and intentionally combine, conspire, confederate, and agree, with

interdependence, to manufacture and possess with the intent to distribute 1,000 and more

marijuana plants, a Schedule I controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(A)(vii).

       All in violation of Title 21, United States Code, Section 846.

                                          COUNT TWO

       On or about October 10, 2018, within the State and District of Colorado, the defendants,




                                                1
Case 1:19-cr-00083-WJM Document 1 Filed 02/21/19 USDC Colorado Page 2 of 3




FUDONG WU and HANLI YANG, did knowingly and intentionally manufacture and possess

with intent to distribute 1,000 and more marijuana plants, a Schedule I controlled substance, and

did knowingly and intentionally aid, abet, counsel, command, induce, and procure the same.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(vii)

and Title 18, United States Code, Section 2.

                                         COUNT THREE

       On or about October 10, 2018, in the State and District of Colorado, the defendants,

FUDONG WU and HANLI YANG did unlawfully and knowingly use and maintain a place

located at 23641 East Whitaker Drive, Aurora, Colorado, for the purpose of manufacturing and

distributing marijuana, a Schedule I controlled substance, and did knowingly and intentionally

aid, abet, counsel, command, induce, and procure the same.

       All in violation of Title 21, United States Code, Section 856(a)(1) and Title 18, United

States Code, Section 2.

                                  NOTICE OF FORFEITURE

       Upon conviction of the foregoing offenses, violations of Title 21, United States Code,

Sections 841(a)(1), 846, and 856(a)(1) above, the defendants, FUDONG WU and HANLI YANG,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any and

all property, real or personal, constituting or derived from any proceeds the said defendants

obtained directly or indirectly as a result of the said violations, and any and all property used or

intended to be used in any manner or part to commit and to facilitate the commission of the

violations alleged in this Indictment.

       If any of the property subject to forfeiture as a result of any act or omission of any

defendant:

                                                 2
Case 1:19-cr-00083-WJM Document 1 Filed 02/21/19 USDC Colorado Page 3 of 3




               A.     cannot be located upon the exercise of due diligence;
               B.     has been transferred or sold to or deposited with a third person;
               C.     has been placed beyond the jurisdiction of this Court;
               D.     has been substantially diminished in value; or
               E.     has been co-mingled with other property which cannot be subdivided
                      without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of said defendants up to the value of the above forfeitable

property.



                                                     A TRUE BILL:

                                                     Ink signature on file in Clerk’s Office
                                                     FOREPERSON



RESPECTFULLY SUBMITTED,

JASON R. DUNN
United States Attorney


By:    s/Barbara S. Skalla__
Barbara S. Skalla
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California Street, Ste. 1600
Denver, CO 80202
Telephone: (303) 454-0100
Fax: (303) 454-0403
E-mail: Barbara.Skalla@usdoj.gov
Attorney for Government




                                                3
